Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In line 6 of paragraph [0027]: "32is" should read "32 is"
Appropriate correction is required.
Claim Objections
Claims 1, 7, 9-10, 13, and 16-17 are objected to because of the following informalities:
In line 7 of claim 1: “the same center axis” should read “a same center axis”
In line 4 of claim 7: “the same axis of rotation” should read “a same axis of rotation”
In lines 3-6 of claim 9: “the first tube” should read “the first hollow tube”
In lines 3-5 of claim 9: “the circumference” should read “a circumference”
In lines 5-6 of claim 9: “the second tube” should read “the second hollow tube”
In line 3 of claim 10: “the circumference” should read “a circumference”
In line 3 of claim 10: “the third tube” should read “the third hollow tube”
In line 2 of claim 11: “the second tube” should read “the second hollow tube”
In lines 5-6 of claim 11: “the third tube” should read “the third hollow tube”
In line 3 of claim 13: “the same axis of rotation” should read “a same axis of rotation”
In line 2 of claim 16: “the axial length” should read “an axial length”
In lines 3-7 of claim 17: “the circumference” should read “a circumference” 
In lines 3-8 of claim 17: “the first tube” should read “the first hollow tube”
In lines 5-9 of claim 17: “the second tube” should read “the second hollow tube”
In lines 7-9 of claim 17: “the third tube” should read “the third hollow tube”
In line 16-17 of claim 17: “the same axis of rotation” should read “a same axis of rotation”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thibodo, Jr. (US 5,947,915).
Regarding claim 1, Thibodo, Jr. discloses an analogous finger splint (splint system 10, Col. 3, line 67) comprising: a plurality of hollow tubes (fastener strips 26, 28, and 30, Col. 4, lines 40-41, the strips form hollow tubes when a hook and loop attachment is established, as seen in Fig. 2 of Thibodo, Jr. and Col. 2, lines 51-54) each comprising a respective inner surface opposite an outer surface (see Fig. 1 of Thibodo, Jr.; the inner surface has hook portion 32 disposed on the surface and the outer surface has loop portion 34 disposed on the surface) (Fig. 2 is alternative view of Fig. 1 wherein the fastener strips 26, 28, and 30 are fastened to themselves to form tubes); at least one hook and loop patch disposed on the outer surface (loop portion 34, lines 41-42, Fig. 1); and at least one hook and loop strap (26, 28, and 30) constructed and arranged to mechanically connect to the at least one hook and loop patch (34) such that the plurality of hollow tubes are aligned approximately on a same center axis (see Fig. 2 of Thibodo, Jr.; the tubes 26, 28, and 30 are aligned along the same center axis of the finger when the hook and loop portions are attached).
Regarding claim 3, Thibodo, Jr. further discloses wherein the plurality of hollow tubes (26,28,30) comprise a malleable material (fastener strips 26, 28, and 30 are made of fabric, Col. 6, lines 48-49, a known malleable material in the art).
Regarding claim 4, Thibodo, Jr. further discloses wherein the plurality of hollow tubes (26,28,30) comprises a first hollow tube (fastener strip 26, Fig. 2), a second hollow tube (fastener strip 28, Fig. 2), and a third hollow tube (fastener strip 30, Fig. 2) (Fig. 2 is alternative view of Fig. 1 wherein the fastener strips 26, 28, and 30 are fastened to themselves to form tubes).
Regarding claim 5, Thibodo, Jr. further discloses wherein the at least one hook and loop patch (34) comprises: a first hook and loop patch (34a, for clarity purposes, the hook and loop patch 34 disposed on the first hollow tube 26 will be denoted as “34a”) disposed on a first outer surface (see Annotated Fig. 1 of Thibodo, Jr. below; the hook and loop patch 34a sits on the exterior of the fastener strip 26) of the first hollow tube (fastener strip 26, Col.3, lines 40-41, the strip forms a tube when a hook and loop attachment is established, as seen in Fig. 2 of Thibodo, Jr. and Col. 2, lines 51-54); a second hook and loop patch (34b, for clarity purposes, the hook and loop patch 34 disposed on the second hollow tube 26 will be denoted as “34b”) disposed on a second outer surface (see Annotated Fig. 1 of Thibodo, Jr. below; the hook and loop patch 34b sits on the exterior of the fastener strip 28) of the second hollow tube (fastener strip 28, Col.3, lines 40-41, the strip forms a tube when a hook and loop attachment is established, as seen in Fig. 2 of Thibodo, Jr. and Col. 2, lines 51-54); and a third hook and loop patch (34c, for clarity purposes, the hook and loop patch 34 disposed on the third hollow tube 30 will be denoted as “34c”) disposed on a third outer surface (see Annotated Fig. 1 of Thibodo, Jr. below; the hook and loop patch 34c sits on the exterior of the fastener strip 30) of the third hollow tube (fastener strip 30, Col.3, lines 40-41, the strip forms a tube when a hook and loop attachment is established, as seen in Fig. 2 of Thibodo, Jr. and Col. 2, lines 51-54).

    PNG
    media_image1.png
    410
    611
    media_image1.png
    Greyscale

Annotated Fig. 1 of Thibodo, Jr.

Regarding claim 6, Thibodo, Jr. further discloses wherein the at least one hook and loop strap (fastener strip 26, Col.3, lines 40-41) is fixed to the first hollow tube (see Fig. 2 of Thibodo, Jr.; hook portion 32 is secured to the inner surface of the tube and loop portion 34 is secured to the outer surface of the tube).
Regarding claim 7, Thibodo, Jr. further discloses at least one connective portion (splint member body 14, Col. 4, line 2) (extension member tip 18, Col. 4, line 12) constructed and arranged to attach the first hollow tube (26) to the second hollow tube (28) (see Fig. 1 and Fig. 2 of Thibodo, Jr.; the first hollow tube 26 and second hollow tube 28 are connected when splint member body 14 and extension member 18 are interjoined), and the second hollow tube (28) to third hollow tube (30) (see Fig. 1 and Fig. 2 of Thibodo, Jr.; second hollow tube 28 and third hollow tube 30 are connected via splint body member 14) such that the first hollow tube (26), second hollow tube (28), and third hollow tube (30) (fastener strips 26, 28, and 30, Col. 4, lines 40-41, the strips form hollow tubes when a hook and loop attachment is established, as seen in Fig. 2 of Thibodo, Jr. and Col. 2, lines 51-54) (Fig. 2 is alternative view of Fig. 1 wherein the fastener strips 26, 28, and 30 are fastened to themselves to form tubes) share approximately a same axis of rotation (see Fig. 2 of Thibodo, Jr; the tubes 26, 28, and 30 share the same axis of rotation along middle finger 38 when the splint member body 14 and extension member tip 18 are connected).
Regarding claim 8, Thibodo, Jr. further discloses wherein the at least one connective portion (splint member body 14, Col. 4, line 2) (extension member tip 18, Col. 4, line 12) comprises a first connective portion (18) attaching the first hollow tube (26) to the second hollow tube (28) (see Fig. 1 of Thibodo, Jr.; the first hollow tube 26 and second hollow tube 28 are connected when splint member body 14 and extension member 18 are interjoined) and a second connective portion (14) attaching the second hollow tube (28) to third hollow tube (30) (see Fig. 1 of Thibodo, Jr.; second hollow tube 28 and third hollow tube 30 are connected via splint body member 14) (fastener strips 26, 28, and 30, Col.3, lines 40-41, the strips form tubes when a hook and loop attachment is established, as seen in Fig. 2 of Thibodo, Jr. and Col. 2, lines 51-54) (Fig. 2 is alternative view of Fig. 1 wherein the fastener strips 26, 28, and 30 are fastened to themselves to form tubes).
Regarding claim 9, Thibodo, Jr. further discloses a first hollow tube (26) comprising a first inner surface opposite a first outer surface (see Fig. 1 and Fig. 2 of Thibodo, Jr.; the inner surface of fastener strip 26 has hook portion 32 disposed on the surface and the outer surface has loop portion 34 disposed on the surface) and defining a first break in a circumference (see Annotated Fig. 8 of Thibodo, Jr. below; the overlapping ends of fastener strap 68 define a break in circumference wherein fastener strap 68 does not define a closed figure at the overlapping portions) (Fig. 8 is an alternative embodiment of Fig. 1 capable of receiving multiple fingers) of the first hollow tube (26); a second hollow tube (28) comprising a second inner surface opposite a second outer surface (see Fig. 1 and Fig. 2 of Thibodo, Jr.; the inner surface of fastener strip 28 has hook portion 32 disposed on the surface and the outer surface has loop portion 34 disposed on the surface) and defining a second break in a circumference of the second hollow tube (see Annotated Fig. 8 of Thibodo, Jr. below; the overlapping ends of fastener strap 68 define a break in circumference wherein fastener strap 68 does not define a closed figure at the overlapping portions) (Fig. 8 is an alternative embodiment of Fig. 1 capable of receiving multiple fingers); at least one connective portion (extension member tip 18, Col. 4, line 12) mechanically joining (extension member tip 18 fits into a slot within splint member body 14, Col. 4, lines 18-22) the first tube (26) to the second tube (28) (see Fig. 1 of Thibodo, Jr.; fastener strips 26 and 28 are attached when extension member tip 18 and splint member body 14 are interjoined); a first hook and loop patch (loop portion 34, lines 41-42, Fig. 1, for clarity purposes, the hook and loop patch 34 disposed on the first hollow tube 26 will be denoted as “34a”) disposed on the first outer surface (see Annotated Fig. 1 of Thibodo, Jr. above; loop portion 34a is disposed on the outer surface of 26); a second hook and loop patch (loop portion 34, lines 41-42, Fig. 1, for clarity purposes, the hook and loop patch 34 disposed on the first hollow tube 28 will be denoted as “34b”) disposed on the second outer surface (see Annotated Fig. 1 of Thibodo, Jr. above; loop portion 34b is disposed on the outer surface of 28); and a hook and loop strap fixed to the first hollow tube (see Fig. 1 of Thibodo, Jr.; fastener strip 26 is secured to itself to form a hollow tube) (fastener strips 26, 28, and 30, Col. 4, lines 40-41, the strips form hollow tubes when a hook and loop attachment is established, as seen in Fig. 2 of Thibodo, Jr. and Col. 2, lines 51-54).

    PNG
    media_image2.png
    285
    501
    media_image2.png
    Greyscale

Annotated Fig. 8 of Thibodo, Jr.

Regarding claim 10, Thibodo, Jr. further discloses a third hollow tube (30) (fastener strip 30, Col.3, lines 40-41, the strip forms a hollow tube when a hook and loop attachment is established, as seen in Fig. 2 of Thibodo, Jr. and Col. 2, lines 51-54) (Fig. 2 is alternative view of Fig. 1 wherein the fastener strips 26, 28, and 30 are fastened to themselves to form tubes) comprising a third inner surface opposite a third outer surface (see Fig. 1 of Thibodo, Jr.; the inner surface has hook portion 32 disposed on the surface and the outer surface has loop portion 34 disposed on the surface) and defining a third break in a circumference of the third tube (30) (see Annotated Fig. 8 of Thibodo, Jr. above; the overlapping ends of fastener strap 68 define a break in circumference wherein fastener strap 68 does not define a closed figure at the overlapping portions) (Fig. 8 is an alternative embodiment of Fig. 1 capable of receiving multiple fingers).
Regarding claim 11, Thibodo, Jr. further discloses wherein the at least one connective portion (splint member body 14, Col. 4, line 2) mechanically joins (see Fig. 1 and Col. 4, lines 44-46 of Thibodo, Jr.; The fastener strips 26, 28, and 30 are attached to the overall splint member 23 by an adhesive) the second tube (28) to the third tube (30) (see Fig. 1 of Thibodo, Jr.; the fastener strips 28 and 30 are joined along splint member body 14) (fastener strips 26, 28, and 30, Col.3, lines 40-41, the strips form tubes when a hook and loop attachment is established, as seen in Fig. 2 of Thibodo, Jr. and Col. 2, lines 51-54) (Fig. 2 is alternative view of Fig. 1 wherein the fastener strips 26, 28, and 30 are fastened to themselves to form tubes).
Regarding claim 12, Thibodo, Jr. further discloses a third hook and loop patch (loop portion 34, lines 41-42, Fig. 1) disposed on the third outer surface (see Fig. 1 of Thibodo, Jr.; the loop portion 34 is disposed on the outer surface of the third fastener strip 30).
Regarding claim 13, Thibodo, Jr. further discloses wherein the at least one connective portion (splint member body 14, Col. 4, line 2) (extension member tip 18, Col. 4, line 12) is mechanically fastened to the first, second, and third outer surfaces (see Fig. 1 and Col. 4, lines 44-46 of Thibodo, Jr.; The fastener strips 26, 28, and 30 are attached to the overall splint member 23 by an adhesive) (Fig. 2 is alternative view of Fig. 1 wherein the fastener strips 26, 28, and 30 are fastened to themselves to form tubes) such that the first (26), second (28), and third (30) tubes (fastener strips 26, 28, and 30, Col. 4, lines 40-41, the strips form hollow tubes when a hook and loop attachment is established, as seen in Fig. 2 of Thibodo, Jr. and Col. 2, lines 51-54) are aligned to share approximately a same axis of rotation (see Fig. 2 of Thibodo, Jr; the tubes 26, 28, and 30 share the same axis of rotation along middle finger 38 when the splint member body 14 and extension member tip 18 are connected).
Regarding claim 15, Thibodo, Jr. further discloses wherein the first hollow tube (26), second hollow tube (28), and third hollow tube (30) (fastener strips 26, 28, and 30, Col.3, lines 40-41, the strips form tubes when a hook and loop attachment is established, as seen in Fig. 2 of Thibodo, Jr. and Col. 2, lines 51-54) comprise a malleable material (fastener strips 26, 28, and 30 are made of fabric, Col. 6, lines 48-49, a known malleable material in the art).
Regarding claim 16, Thibodo, Jr. further discloses wherein the product (splint system 10, Col. 3, line 67) is constructed and arranged to immobilize a finger (Col. 2, lines 1-5) disposed therein along an axial length of the finger (see Fig. 2 of Thibodo, Jr.; the splint system 10 is disposed along the axial length of the middle finger 38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thibodo, Jr. (US 5,947,915) in view of Basaj et al. (US 5,848,983).
Regarding claim 2, Thibodo, Jr. discloses the invention as discussed above.
Thibodo, Jr. does not disclose at least one cushion disposed on the inner surface.
However, Basaj et al. teaches an analogous finger splint (adjustable finger support 51, Col. 7, line 5) with at least one cushion (padding 66, Col. 8, line 35) disposed on the inner surface (padding 66 is disposed under the inner portion of elongated base 52 under straps 60, 61, and 62, wherein the straps form tubes when attached to themselves).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided inner surface of the tubes of Thibodo, Jr. with at least one cushion disposed on the inner surface, as taught by Basaj et al., to provide an improved finger splint with cushioning material on the inner surface of the tubes in order to further distribute the load of the straps on the finger (Basaj et al., Col. 8, lines 33-35).
Regarding claim 14, Thibodo, Jr. discloses the invention as discussed above.
Thibodo, Jr. does not disclose at least one cushion disposed on the first inner surface, the second inner surface, and the third inner surface.
However, Basaj et al. teaches an analogous finger splint (adjustable finger support 51, Col. 7, line 5) with at least one cushion (padding 66, Col. 8, line 35) disposed on the first inner surface, the second inner surface, and the third inner surface (see Annotated FIG. 5 of Basaj et al. below; the cushion is disposed below the inner surface of straps 60, 61, and 62, wherein the straps form tubes when attached to themselves).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided inner surface of the tubes of Thibodo, Jr. with at least one cushion disposed on the first inner surface, the second inner surface, and the third inner surface, as taught by Basaj et al., to provide an improved finger splint with a plurality of cushions on each tube in order to further distribute the load of the straps on the finger (Basaj et al., Col. 8, lines 33-35).

    PNG
    media_image3.png
    679
    1033
    media_image3.png
    Greyscale

Annotated FIG. 5 of Basaj et al.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thibodo, Jr. (US 5,947,915) in view of Gaylord et al. (US 8,246,560). 
Regarding claim 17, Thibodo, Jr. discloses an analogous finger splint (splint system 10, Col. 3, line 67) with a first hollow tube (26) comprising a first inner surface opposite a first outer surface (see Fig. 1 and Fig. 2 of Thibodo, Jr.; the inner surface of fastener strip 26 has hook portion 32 disposed on the surface and the outer surface has loop portion 34 disposed on the surface) and defining a first break in a circumference of the first tube (26) (see Fig. 1 of Thibodo, Jr.; the fastener strip 26 defines a break in circumference when it is not attached to itself); a second hollow tube (28) comprising a second inner surface opposite a second outer surface (see Fig. 1 and Fig. 2 of Thibodo, Jr.; the inner surface of fastener strip 28 has hook portion 32 disposed on the surface and the outer surface has loop portion 34 disposed on the surface) and defining a second break in a circumference of the second tube (28) (see Fig. 1 of Thibodo, Jr.; the fastener strip 28 defines a break in circumference when it is not attached to itself); a third hollow tube (30) comprising a third inner surface opposite a third outer surface (see Fig. 1 and Fig. 2 of Thibodo, Jr.; the inner surface of fastener strip 30 has hook portion 32 disposed on the surface and the outer surface has loop portion 34 disposed on the surface) and defining a third break in a circumference of the third tube (30) (see Fig. 1 of Thibodo, Jr.; the fastener strip 30 defines a break in circumference when it is not attached to itself); a first connective portion (extension member tip 18, Col. 4, line 12) joining the first tube (26) to the second tube (28) (extension member tip 18 fits into a slot within splint member body 14, Col. 4, lines 18-22); a second connective portion (splint member body 14, Col. 4, line 2) joining the second tube (28) to the third tube (30) (see Fig. 1 of Thibodo, Jr.; the fastener strips 28 and 30 are joined along splint member body 14); a first hook and loop patch (loop portion 34, lines 41-42, Fig. 1) (34a, for clarity purposes, the hook and loop patch 34 disposed on the first hollow tube 26 will be denoted as “34a”) disposed on the first outer surface (see Annotated Fig. 1 of Thibodo, Jr. above; the hook and loop patch 34a sits on the exterior of the fastener strip 26); a second hook and loop patch (34b, for clarity purposes, the hook and loop patch 34 disposed on the second hollow tube 26 will be denoted as “34b”) disposed on the second outer surface (see Annotated Fig. 1 of Thibodo, Jr. below; the hook and loop patch 34b sits on the exterior of the fastener strip 28); a third hook and loop patch (34c, for clarity purposes, the hook and loop patch 34 disposed on the third hollow tube 30 will be denoted as “34c”) disposed on the third outer surface (see Annotated Fig. 1 of Thibodo, Jr. below; the hook and loop patch 34c sits on the exterior of the fastener strip 30) (fastener strips 26, 28, and 30, Col.3, lines 40-41, the strips form tubes when a hook and loop attachment is established, as seen in Fig. 2 of Thibodo, Jr. and Col. 2, lines 51-54).
Thibodo, Jr. does not disclose a hook and loop strap mechanically joined to the first hollow tube and being constructed and arranged to mechanically connect to the first, second, and third hook and loop patches such that the first, second, and third hollow tubes are rigidly aligned approximately on an axis of rotation.
However, Gaylord et al. teaches an analogous splint (hand brace 10, Col. 4, line 10) a hook and loop strap (fastener 34, Col. 5, line 19-25) mechanically joined to the first hollow tube (positioning strap 20, Col. 5, line 20) and being constructed and arranged to mechanically connect to the first, second, and third hook and loop patches (the free ends of the straps 20, 21, and 22 have hook and loop, 34a and 34b, disposed on the end, Col. 7, lines 60-65 and Col. 8, lines 55-60, FIG. 1) such that the first (20), second (adjustable closure strap 21, Col. 5, line 20), and third hollow tubes (tensioning strap 22, Col. 5, lines 21-22) (wherein the straps, 20, 21, and 22 form tubes when attached to the sheet member 11 or themselves) are rigidly aligned approximately on an axis of rotation (when the straps 20, 21, and 22 are attached to fastener 34, they share the same axis of rotation of the wrist)
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the finger splint of Thibodo, Jr. to be joined to the first hollow tube and being constructed and arranged to mechanically connect to the first, second, and third hook and loop patches such that the first, second, and third hollow tubes are rigidly aligned approximately on the same axis of rotation, as taught by Gaylord et al., in order to provide an improved finger splint assembly wherein the straps are releasably mateable to the splint (Gaylord et al., Col. 3, lines 25-30).
Regarding claim 18, Thibodo, Jr. discloses the invention as discussed above. 
Thibodo, Jr. further discloses wherein the first hollow tube (26), second hollow tube (28), and third hollow tube (30) (fastener strips 26, 28, and 30, Col. 4, lines 40-41, the strips form hollow tubes when a hook and loop attachment is established, as seen in Fig. 2 of Thibodo, Jr. and Col. 2, lines 51-54) comprise a malleable material (fastener strips 26, 28, and 30 are made of fabric, Col. 6, lines 48-49, a known malleable material in the art).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thibodo, Jr. (US 5,947,915) in view of Gaylord et al. (US 8,246,560) further in view of Basaj et al. (US 5,848,983
Regarding claim 19, Thibodo, Jr. in view of Gaylord et al. discloses the invention as discussed above.
Thibodo, Jr. in view of Gaylord et al. does not disclose at least one cushion disposed on the first inner surface, the second inner surface, and the third inner surface.
However, Basaj et al. teaches an analogous finger splint (adjustable finger support 51, Col. 7, line 5) with at least one cushion (padding 66, Col. 8, line 35) disposed on the first inner surface, the second inner surface, and the third inner surface (see Annotated FIG. 5 of Basaj et al. above; the cushion is disposed below the inner surface of straps 60, 61, and 62, wherein the straps form tubes when attached to themselves).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided inner surface of the tubes of Thibodo, Jr. in view of Gaylord et al. with at least one cushion disposed on the first inner surface, the second inner surface, and the third inner surface, as taught by Basaj et al., to provide an improved finger splint with a plurality of cushions on each tube in order to further distribute the load of the straps on the finger (Basaj et al., Col. 8, lines 33-35).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thibodo, Jr. (US 5,947,915) in view of Gaylord et al. (US 8,246,560) in view of Basaj et al. (US 5,848,983) further in view of Jacoby (US 4,940,046).
Regarding claim 20, Thibodo, Jr. in view of Gaylord et al. in view of Basaj et al. discloses the invention as discussed above.
Thibodo, Jr. in view of Gaylord et al. in view of Basaj et al. does not disclose wherein the at least one cushion comprises a plurality of cushions.
However, Jacoby teaches an analogous splint (surgical splint device, Col. 3, lines 23-24) wherein the at least one cushion comprises a plurality of cushions (see FIGS. 1, 3, and 4 of Jacoby; the surgical splint device consists of a plurality of pads 20 separated by traverse stitch lines 44).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided inner surface of the hook and loop tubes of Thibodo, Jr. in view of Gaylord et al. in view of Basaj et al. with a plurality of cushions, as taught by Jacoby, to provide an improved finger splint with a plurality of cushions on each tube in order to minimize the pain from external pressure contact (Jacoby, Col. 2, line 50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC MCQUIGGAN whose telephone number is (571)272-6371. The examiner can normally be reached 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-5276.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC MCQUIGGAN/Examiner, Art Unit 3786             

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786